Exhibit 10.37


Execution Copy


AGREEMENT AND GENERAL RELEASE
This Agreement and General Release (hereinafter “Agreement” or “Agreement and
General Release”) is made by and between Momenta Pharmaceuticals, Inc.
(“Momenta” or the “Company”) and Bruce Leicher (“Employee”). In order to resolve
all matters relating to Employee’s employment, including but not limited to
issues relating to the cessation of Employee’s employment, Momenta and Employee
(collectively referred to as “the Parties”), voluntarily agree that:
1.Last Day of Employment. Employee’s last day of employment with Momenta was
October 5, 2018, referred to as the “date of termination.” Payment of all salary
ceased as of Employee’s last day of employment, as did his right to participate
in Momenta benefit programs unless otherwise required by law or provided for in
this Agreement. Payment of all final pay for time worked through October 5,
2018, and payment for all accrued but unused vacation time Employee was made on
October 5, 2018.
2.Consideration. In consideration for Employee signing this Agreement and
General Release, and complying with its terms, Momenta agrees to provide the
following separation benefits in accordance with and pursuant to the Executive
Employment Agreement between Employee and the Company dated as of June 18, 2008
(as amended, the “Employment Agreement”):
(a)Four hundred fifty thousand six hundred twenty six dollars ($450,626),
representing an amount equal to twelve (12) months of Employee’s gross base
salary as of the date of termination, less lawful deductions, to be paid in
equal ratable installments in accordance with the Company’s regular payroll
practices over the twelve (12) month period beginning on the next payroll date
following the 60th day after the date of termination;
(b)One hundred eighty thousand two hundred fifty dollars ($180,250), less lawful
deductions, representing the greater of (i) the annual discretionary target
bonus for Employee for fiscal year 2018 and (ii) the annual bonus paid to the
Employee for fiscal year 2017, to be paid in one lump sum on the next payroll
date following the 60th day after the date of termination;
(c)if Employee is eligible for and timely elects to continue his medical, dental
and/or vision health insurance coverage pursuant to COBRA, the Company shall
continue to contribute, until the earlier of twelve (12) months following the
date of termination or the date on which Employee becomes eligible to receive
group medical, dental and/or vision insurance coverage through a new employer
(the “Contribution Period”), toward the cost of Employee’s COBRA premiums the
same amount that it pays on behalf of active and similarly situated employees
receiving the same type of coverage. The remaining balance of any premium costs,
and all premium costs after the Contribution Period, shall be paid by Employee
on a monthly basis. After the Contribution Period, Employee may continue
receiving coverage under COBRA at his own cost if and to the extent that he
remains eligible for COBRA continuation. Employee agrees that he shall notify
the Company in writing immediately following the date on which he becomes
eligible for group medical and/or dental insurance coverage through another
employer;
(d)the Company shall continue to provide benefits to Employee in accordance with
any applicable life insurance, accident and/or disability plans under which he
was eligible as of the date of termination consistent with such benefits as may
be provided to active and similarly situated employees covered by such plans,
until the earlier of (i) twelve (12) months following the date of termination or
(ii) the date on which Employee becomes eligible to receive substantially
comparable coverage through a new employer (the “Extended Benefits Period”);
provided, however, that if such plans do not permit continued coverage of
Employee following the date of termination, the Company shall instead reimburse
Employee for the reasonable cost of purchasing substantially comparable coverage
during the Extended Benefits Period, payable in accordance with Section 10(d).
Employee agrees that he shall notify the Company in writing immediately
following the date on which he becomes eligible for life insurance, accident
and/or disability coverage through a new employer; and
(e)Employee shall be entitled to continued vesting of any unvested stock options
outstanding as of the date of termination (collectively, the “Outstanding Stock
Options”) for a period of twelve (12) months from the date of termination (the
“Extended Vesting Date”) regardless of whether Employee maintains a continuous
service relationship with the Company during such time and, subject to the terms
of the applicable equity plan and award agreement, the right to exercise any
Outstanding Stock Options shall terminate on the earlier of three months after
the Extended Vesting Date and the original expiration date of the Outstanding
Stock Option (assuming no termination of employment occurred); provided that, if
Employee maintains a continuous service relationship with the Company after the
Extended Vesting Date, Employee will be eligible for continued vesting and
exercisability of any Outstanding Stock Options as described in, and subject to
the terms of, the documents governing the Outstanding Stock Option. Employee
shall also be entitled to immediate vesting, on the date of termination, of any
restricted stock awards and restricted stock unit awards with underlying shares
that (i) vest solely through the passage of time (i.e., service-based vesting)
and not upon the achievement of specified conditions or milestones (i.e.,
performance-based vesting) or (ii) accelerate in


1

--------------------------------------------------------------------------------





Execution Copy


accordance with their terms in connection with Employee’s termination without
cause (collectively, “Outstanding Restricted Stock Awards”), in each case that
would have vested during the period of twelve (12) months from the date of
termination; provided that, if any such awards constitute “non-qualified
deferred compensation” subject to Section 409A (as defined in Section 10), then
such awards will vest on the date of termination and will be paid or settled, as
applicable, in accordance with the schedule that applies to such awards
notwithstanding the accelerated vesting provisions of this Section to the extent
necessary to avoid a prohibited distribution under Section 409A. For the
avoidance of doubt and notwithstanding the contrary terms of any Outstanding
Restricted Stock Award, Employee will not continue vesting in any Outstanding
Restricted Stock Awards by reason of Employee’s continued service to the Company
following the date of termination and Employee shall have no further rights with
respect to any Outstanding Restricted Stock Awards that remain unvested after
taking into account the vesting provisions set forth in this Section 2(e).
3.No Consideration Absent Execution of this Agreement. Employee understands and
agrees that he would not receive the monies and/or benefits specified in Section
2 above, except for his signing of this Agreement and the fulfillment of the
promises contained herein.
4.Employee General Release, Claims Not Released and Related Provisions. In
exchange for the mutual promises made in this Agreement and in the Employment
Agreement, Employee agrees:
(a)Employee General Release of All Claims. Employee on behalf of himself, his
heirs, executors, representatives, agents, insurers, administrators, successors
and assigns knowingly and voluntarily and to the maximum extent permitted by law
releases and forever discharges, Momenta Pharmaceuticals, Inc., any and all
past, present or future companies, parent companies, partners, divisions,
subsidiaries, affiliates, trustees, corporations under common control or
ownership, business partners, and each of its and their current and former
officers, directors, insurers, shareholders, officers, members, attorneys,
insurers, agents and current/former employees, and each of their predecessors,
successors, and assigns, and all related persons, individually and in their
corporate capacities, and their employee benefit plans and programs and their
administrators and fiduciaries (all individually and collectively referred to
throughout the remainder of this Agreement as “the Released Parties”) of and
from any and all claims, demands, actions, causes of actions, obligations,
judgments, rights, fees, damages, debts, obligations, liabilities and expenses
(inclusive of attorneys’ fees) of any kind whatsoever, known and unknown,
asserted or unasserted, that Employee has, had or may have against the Released
Parties (whether individually or collectively) as of the date Employee signs
this Agreement, including, but not limited to (i) any claims under any federal,
state, local or foreign law arising out of, or in any way related to Employee’s
employment, benefits, employment and end of employment with Momenta, and all
claims arising under Title VII of the Civil Rights Act of 1964, as amended;
Sections 1981 through 1988 of Title 42 of the United States Code; The Civil
Rights Act of 1991; The Age Discrimination In Employment Act, as amended
(“ADEA”); The Older Workers Benefit Protection Act; The Genetic Information
Nondiscrimination Act of 2008 (“GINA”), The Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) (except for any vested benefits under any tax
qualified benefit plan); The Immigration Reform and Control Act; The Americans
with Disabilities Act of 1990; The Family and Medical Leave Act; The Equal Pay
Act, as amended; The Worker Adjustment and Retraining Notification Act, as
amended; The Uniform Services Employment and Reemployment Rights Act, as
amended; The Massachusetts Law Against Discrimination/Fair Employment Practices
Act, G.L. c. 151B; The Massachusetts Parental Leave Law; The Massachusetts
Privacy Statute, G.L. c. 214, § 1B; The Massachusetts Wage Payment Statute, G.L.
c. 149, §§ 148, 148A, 148B, 149, 150150A-150C, 151, 152, 152A, et seq.; the
Massachusetts Wage and Hour laws, G.L. c. 151§1A et seq.; The Massachusetts
Sexual Harassment Statute, G.L. c. 214 § 1C; The Massachusetts Consumer
Protection Act, G.L. c. 93A; The Massachusetts Civil Rights Act, G.L. c. 12,
§11; The Massachusetts paid sick leave law; The Massachusetts Equal Rights Act,
G.L. c. 93; The Massachusetts Equal Pay law; any and all Massachusetts
whistleblower protection laws; all other Massachusetts wage and hour laws; (ii)
any and all claims for compensation of any type whatsoever, including but not
limited to claims for bonuses, commissions, stock grants, stock option grants,
or any claims for incentive compensation of any type (but not including any
claims for compensation or benefits as provided for in this Agreement above),
whether under common law or Momenta policy or contract, and any other federal,
state or local human rights, civil rights, wage-hour, whistleblower, pension or
labor laws, rules and/or regulations, public policy; (iii) any claim for breach
of contract, contract or tort laws; (iv) any claim arising under common law,
such as claims for malicious prosecution, misrepresentation, defamation, false
imprisonment, libel, slander, invasion of privacy, negligence, claims based on
theories of strict liability or respondeat superior, infliction of emotional
distress, or otherwise; (v) any and all claims for monetary or equitable relief,
including but not limited to attorneys’ fees, back pay, front pay,
reinstatement, experts’ fees, medical fees or expenses, costs and disbursements;
or (vi) any other action or grievance against the Released Parties based upon
any conduct, up to and including the date of the Agreement, and shall not, from
any source or proceeding, seek or accept any additional award or settlement
therefrom.
(b)Employee Claims Not Released. Employee is not waiving any rights he may have
to: (a) his own vested accrued employee benefits under Momenta’s health,
welfare, or retirement benefit plans as of the date of termination; (b) benefits
and/or the right to seek benefits under applicable workers’ compensation and/or
unemployment compensation statutes; (c) pursue claims which by law cannot be
waived by signing this Agreement; (d) enforce this Agreement; (e) challenge the
validity of this Agreement;


2

--------------------------------------------------------------------------------





Execution Copy


(f) indemnification rights provided for in ARTICLE EIGHTH of the Third Amended
and Restated Certificate of Incorporation of the Company contract, related
directors’ and officers’ liability insurance or applicable law; and/or (g)
vested equity securities of Momenta.
(c)Eligibility Requirement, Acknowledgment. Employee’s termination of employment
results from Momenta’s 2018 Reduction in Force Program (the “Program”), which
was prompted by a significant change in the focus of the Company’s business to
one centered on the development of novel therapeutics, while substantially
exiting the biosimilar business. In order to participate in the Program, an
employee must have been employed by, and not previously submitted his/her
voluntary resignation to, Momenta in any capacity as of October 1, 2018.
Selection of eligible employees for separation under the Program was based on
various business considerations, including but not limited to, the Company’s
revised corporate strategies, the responsibilities and functions of each
position, employees’ specific training, experience, expertise and cross
trainable skill sets, the product candidate(s) supported by employees, and the
employees’ historical job performance; relative seniority and/or other business
and technical needs. Attached as Exhibit A is a list of the job titles and ages
(as of October 1, 2018), of all eligible employees selected and not selected for
separation and whether he/she was/will be offered severance in exchange for
signing a release of claims.
(d)Governmental Agencies. Nothing in this Agreement prohibits or prevents
Employee from filing a charge with or participating, testifying, or assisting in
any investigation, hearing, or other proceeding before any federal, state, or
local government agency. However, to the maximum extent permitted by law,
Employee agrees that if such an administrative claim is made, he shall not be
entitled to recover any individual monetary relief or other individual remedies.
(e)Other Agreements. Employee acknowledges and agrees that the provisions of
Sections 8-10 of the Employment Agreement remain in full force and effect
following the date of termination and are incorporated herein by reference, and
Employee reaffirms his obligations under Sections 8-10 of the Employment
Agreement. The Company acknowledges and agrees that the rights of
indemnification to which Employee may be entitled pursuant to the Company’s
certificate of incorporation, as amended from time to time (the “Certificate of
Incorporation”), shall remain in full force and effect in accordance with, and
to the extent provided under, the Certificate of Incorporation.
5.Company General Release, Claims Not Released. In exchange for the mutual
promises made in this Agreement and in the Employment Agreement, the Company
agrees:
(a)Company General Release of all Claims. The Company, on its own behalf and on
behalf of all other Released Parties, knowingly and voluntarily and to the
maximum extent permitted by law, releases and forever discharges Employee and
any and all of Employee’s affiliates, successors and assigns (collectively, the
“Employee Released Parties”) of and from any and all claims, demands, actions,
causes of actions, obligations, judgments, rights, fees, damages, debts,
obligations, liabilities and expenses (inclusive of attorneys’ fees) of any kind
whatsoever, known and unknown, asserted or unasserted, that the Company has, had
or may have against the Employee Released Parties (whether individually or
collectively) as of the date the Company signs this Agreement.
(b)Company Claims Not Released. The Company is not waiving any rights the
Company may have to: (a) pursue claims against Employee relating to fraud or
criminal conduct; (b) pursue claims which by law cannot be waived by signing
this Agreement; (c) enforce this Agreement; and/or (d) challenge the validity of
this Agreement.
6.Acknowledgments and Affirmations.
(a)Employee affirms that he has not filed, caused to be filed, or presently is a
party to any claim against Momenta, Inc. or the Released Parties. Employee also
affirms that he has been paid and/or has received all compensation, wages,
bonuses, commissions, and/or benefits to which he may be entitled, except for
those contemplated by this Agreement. Employee further acknowledges and agrees
that by signing this Agreement and General Release, he shall not be eligible to
receive any bonuses or other incentive or discretionary compensation except as
specifically provided under Section 2 above. Employee affirms that he has been
granted any leave to which he was entitled under the Family and Medical Leave
Act or related state or local leave or disability accommodation laws. Employee
further affirms that he has no known workplace injuries or occupational
diseases.
(b)By signing this Agreement, Employee affirms that he has not divulged any
proprietary or confidential information of Momenta and will, to the maximum
extent permitted by law, continue to maintain the confidentiality of such
information consistent with Momenta’s policies and/or common law.
(c)Employee further affirms that he has not been retaliated against for
reporting any allegations of wrongdoing by Momenta or its officers, including
any allegations of corporate fraud. Both Parties acknowledge that this Agreement
does not limit


3

--------------------------------------------------------------------------------





Execution Copy


either party’s right, where applicable, to file or participate in an
investigative proceeding of any federal, state or local governmental agency. To
the extent permitted by law, Employee agrees that, as set forth above, if such
an administrative claim is made, Employee shall not be entitled to recover any
individual monetary relief or other individual remedies.
7.Non-Disparagement. Employee agrees that to the maximum extent permitted by
law, he shall not make any statement, whether written or oral, that is willfully
disparaging of the Company, the members of its Board of Directors, and its
senior management team. The Company agrees that it shall instruct its senior
management team with knowledge of this Agreement and members of its Board of
Directors not to make any statement that is willfully disparaging of Employee.
Nothing in this paragraph shall prohibit or limit the ability of the Parties
(and in the case of the Company, its current and former employees and members of
its Board of Directors) from enforcing the terms of this Agreement or testifying
truthfully (including opinion testimony) in any legal proceeding, and/or in
response to a valid subpoena issued in connection with a legitimate Court or
administrative proceeding, including but not limited to depositions.
8.Confidentiality and Return of Property.
(a)Employee agrees that to the maximum extent permitted by law, he shall not
disclose to any other person or entity (including but not limited to social
networking web sites and/or members of the press/media), any information
regarding the underlying facts leading up to this Agreement, except to his
spouse/significant other, tax advisor, and/or an attorney with whom he chooses
to consult regarding his consideration of this Agreement and General Release, or
to enforce any provision of this Agreement or as otherwise permitted by law.
(b)Notwithstanding the foregoing, nothing in this Agreement, the Employment
Agreement prohibits Employee from reporting possible violations of federal law
or regulation to any United States governmental agency or entity in accordance
with the provisions of and rules promulgated under Section 21F of the Securities
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or any
other whistleblower protection provisions of state or federal law or regulation
(including the right to receive an award for information provided to any such
government agencies). Furthermore, in accordance with 18 U.S.C. § 1833,
notwithstanding anything to the contrary in this Agreement, the Employment
Agreement: (A) Employee shall not be in breach of this Agreement, the Employment
Agreement, and shall not be held criminally or civilly liable under any federal
or state trade secret law (x) for the disclosure of a trade secret that is made
in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (y) for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (B) if Employee files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Employee may disclose
the trade secret to Employee’s attorney, and may use the trade secret
information in the court proceeding, if Employee files any document containing
the trade secret under seal, and does not disclose the trade secret, except
pursuant to court order.
(c)Employee affirms that he will return/has returned all of Momenta’s property,
documents, and/or any confidential information in his possession or control,
unless otherwise agreed by the parties.
9.Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the Commonwealth of
Massachusetts without regard to its conflict of laws provision that would result
in the application of any other laws, and where applicable the laws of the
United States. In the event of a breach of any provision of this Agreement and
General Release, either party may institute an action specifically to enforce
any term or terms of this Agreement and General Release and/or to seek any
damages for breach. Should any provision of this Agreement and General Release
be declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement and General Release in full force and effect. The Company and
Employee each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement.
10.Section 409A.
(a)Although the Company does not guarantee the tax treatment of any payments
under the Agreement, the intent of the Company is that the payments and benefits
under this Agreement be exempt from, or comply with, Section 409A of the
Internal Revenue Code of 1986, as amended, and all Treasury Regulations and
guidance promulgated thereunder (“Section 409A”) and to the maximum extent
permitted the Agreement shall be limited, construed and interpreted in
accordance with such intent. In no event whatsoever shall the Company or its
affiliates or their respective officers, directors, employees or agents be
liable for any additional tax, interest or penalties that may be imposed on
Employee by Section 409A or damages for failing to comply with Section 409A.


4

--------------------------------------------------------------------------------





Execution Copy


(b)It is intended that each installment of the payments and benefits provided
under Section 2 above shall be treated as a separate “payment” for purposes of
Section 409A.
(c)Notwithstanding anything in this Agreement to the contrary, any payments or
benefits under Section 2 that constitute non-qualified deferred compensation
subject to Section 409A shall begin only upon the date of a “separation from
service” (within the meaning of Section 409A) which occurs on or after the date
of termination. If, as of the date of the “separation from service” of the
Employee from the Company within the meaning of Section 409A, the Employee is a
“specified employee” (within the meaning of Section 409A), then:
(i)Each installment of the payments and benefits due under Section 2 above that,
in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the Short-Term Deferral Period (as defined under Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A and
shall be paid at the time and in the manner set forth in the Agreement; and
(ii)Each installment of the payments and benefits due under Section 2 above that
is not described in Section 10(c)(i) and that would, absent this subsection, be
paid within the six-month period following the “separation from service” of the
Employee from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, the Employee’s
death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following the Employee’s separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments and benefits if and to
the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A‑1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation Section
1.409A-1(b)(9)(iii) must be paid no later than the last day of the Employee’s
second taxable year following the Employee’s taxable year in which the
separation from service occurs. The determination of whether and when a
separation from service has occurred shall be made and in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation Section
1.409A-1(h).
(d)To the extent that any reimbursements under this Agreement are subject to
Section 409A, any such reimbursements payable to Employee shall be paid to
Employee no later than December 31 of the year following the year in which the
expense was incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year and
Employee’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.
11.Section 280G. For the avoidance of doubt, all payments and benefits under
this Agreement shall be subject to the provisions of Section 5.3 of the
Employment Agreement, which will apply, mutatis mutandis, to this Agreement.
12.Cooperation. Employee agrees to cooperate with the Company in connection with
any matter or event relating to Employee’s employment or events that occurred
during Employee’s employment, including, without limitation, in the defense or
prosecution of any claims or actions which may be brought or threatened in the
future against or on behalf of the Company. Employee’s cooperation in connection
with such matters, actions and claims shall include, without limitation, being
available, upon reasonable notice to meet with the Company regarding matters in
which Employee has been involved, and any contract matters or audits; to prepare
for, attend and participate in any proceeding (including, without limitation,
depositions, consultation, discovery or trial); to provide affidavits; to assist
with any audit, inspection, proceeding or other inquiry; and to act as a witness
in connection with any litigation or other legal proceeding affecting the
Company.
13.Non-admission of Wrongdoing. The Parties agree that neither this Agreement
nor the furnishing of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by the Released Parties or
the Employee Released Parties of wrongdoing or evidence of any liability or
unlawful conduct of any kind.
14.Amendment. This Agreement may not be modified, altered or changed except in
writing and signed by both Parties wherein specific reference is made to this
Agreement.
15.Entire Agreement. This Agreement sets forth the entire agreement between the
Parties hereto, and fully supersedes any prior agreements or understandings
between the Parties, except to the extent such agreements/understandings are
incorporated in whole or in part by reference or otherwise adopted by this
Agreement. Employee acknowledges that he has not


5

--------------------------------------------------------------------------------





Execution Copy


relied on any representations, promises, or agreements of any kind made to him
in connection with his decision to accept this Agreement, except for those set
forth in this Agreement and General Release.
EMPLOYEE IS ADVISED THAT HE HAS UP TO FORTY-FIVE (45) CALENDAR DAYS TO CONSIDER
THIS AGREEMENT AND GENERAL RELEASE. EMPLOYEE IS ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS AGREEMENT AND GENERAL RELEASE. IN ORDER TO RECEIVE
THE PROMISES AND BENEFITS AND PAYMENTS UNDER SECTION 2 OF THIS AGREEMENT,
EMPLOYEE MUST ACCEPT THIS AGREEMENT BY SIGNING THIS AGREEMENT (AND NOT
THEREAFTER REVOKING HIS ACCEPTANCE) WITHIN THAT FORTY-FIVE CALENDAR DAY PERIOD.
EMPLOYEE MAY REVOKE THIS AGREEMENT AND GENERAL RELEASE FOR A PERIOD OF SEVEN (7)
CALENDAR DAYS FOLLOWING THE DAY HE SIGNS THIS AGREEMENT AND GENERAL RELEASE. ANY
REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO JO-ANN
BELTRAMELLO, SENIOR VICE PRESIDENT OF HUMAN RESOURCES, MOMENTA PHARMACEUTICALS,
INC., 301 BINNEY STREET, CAMBRIDGE, MA 02142 AND STATE, “I HEREBY REVOKE MY
ACCEPTANCE OF OUR AGREEMENT AND GENERAL RELEASE.” THE REVOCATION MUST BE
PERSONALLY DELIVERED, OR MAILED AND POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS
AFTER EMPLOYEE SIGNS THIS AGREEMENT AND GENERAL RELEASE. THIS AGREEMENT WILL
BECOME EFFECTIVE ON THE FIRST DAY AFTER THE EXPIRATION OF THE EMPLOYEE’S
REVOCATION PERIOD PROVIDED THAT EMPLOYEE HAS NOT PREVIOUSLY REVOKED THIS
AGREEMENT AS SET FORTH HEREIN.
EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL FORTY-FIVE (45) CALENDAR DAY CONSIDERATION PERIOD.
EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
HE HAS OR MIGHT HAVE AGAINST THE RELEASED PARTIES, AS DEFINED ABOVE, WHETHER
INDIVIDUALLY OR COLLECTIVELY, INCLUDING ANY CLAIMS EMPLOYEE MAY HAVE UNDER THE
ADEA.
The Parties knowingly and voluntarily sign this Agreement and General Release as
of the date(s) set forth below:
sig10.jpg [sig10.jpg]


6